UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2545



JOHN A. KEY, JR.,

                                              Plaintiff - Appellant,

          versus


THE POSTMASTER GENERAL OF THE UNITED STATES,
William J. Henderson,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-98-704-1)


Submitted:   July 27, 2000                 Decided:   August 1, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Knox Kent Lively, III, Greensboro, North Carolina, for Appellant.
Walter C. Holton, United States Attorney, Lynn P. Klauer, Assistant
United States Attorney, Greensboro, North Carolina; R. Andrew
German, Lori J. Dym, UNITED STATES POSTAL SERVICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John A. Key, Jr. appeals from the district court’s order dis-

missing his breach of contract action against the United States

Postal Service.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Key v. Henderson,

No. CA-98-704-1 (M.D.N.C. Oct. 13, 1999).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 12, 1999, the district court’s records show that it was
entered on the docket sheet on October 13, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2